DETAILED ACTION
Status of Application
	This action follows a reply filed on 03/07/2022.  Per the reply, the specification and claims 3 and 7 have been amended and new claims 18-23 added.  No claims have been cancelled.  Accordingly, claims 1-23 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection(s)/Rejection(s)
Applicant’s arguments, see pages 9-10, filed 03/07/2022, with respect to Kiss et al have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1-6, 8 and 9 has been withdrawn.  Further, the objections to the specification and to claim 3 have been obviated by appropriate amendments.

Objection – Claims
	Claim 12 stands objected to because of the informalities noted on page 2 of the first Office action.  Contrary to the Applicant’s representation, see page 8 of the reply, claim 12 has not in fact been amended, but is merely reproduced in its original form on page 5 thereof.  Appropriate correction is therefore required. 

Allowable Subject Matter
	Claims 1-11 and 13-23 are allowed.  Claim 12 is allowable in substance.  
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim informalities as noted supra and in the previous Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        




/FMTeskin/06-16-22